Title: From Thomas Jefferson to Theodorus Bailey, 21 June 1804
From: Jefferson, Thomas
To: Bailey, Theodorus


          
            Dear Sir
            Washington June 21. 04.
          
          Your favor of the 17th. is this moment come to hand, having been so long retarded by the effects of the great rains on the roads. altho’ the Champaigne on which I have troubled you is not of the first quality, and is dearer than it would cost to import it, yet considering the blockade of the French ports, the delays, uncertainties & trouble of importation I have concluded on the whole rather to give a dollar a bottle for it. I therefore inclose a post note of the Branch bank of the US. at Washington on that at New York for four hundred dollars, and will ask the favor of you to take that number of bottles for me, and to have them forwarded by the first vessel bound to Alexandria or George town. tho’ such vessels do not come often, yet they come sometimes, and I am not in a hurry to recieve the wine, provided it is in a very good cellar in New York.
          I am very thankful for your kindness in this business. the expanded wants of my position oblige me to be more extensively troublesome than I could wish. I pray you to accept my salutations & assurances of esteem & respect.
          
            Th: Jefferson
          
        